Citation Nr: 0003609	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  97-19 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss and 
tinnitus.

2.  Entitlement to service connection for joint tenderness 
and swelling.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  What evaluation is warranted for the period from June 6, 
1996, for atopic dermatitis of the buttocks and arms?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran, spouse

ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that the veteran presented testimony at a 
hearing before the undersigned Board member in Washington, 
D.C., in August 1999.  At the hearing, the veteran presented 
outpatient treatment records and correspondence from the VA 
medical center (VAMC) in Huntington, West Virginia, for the 
period from August 1996 to August 1999.  The veteran also 
presented a waiver of review by the agency of original 
jurisdiction (AOJ).  Accordingly, the evidence will be 
considered by the Board, with the other evidence of record, 
without referral to the AOJ.  38 C.F.R. § 20.1304(c) (1999).


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
hearing loss, tinnitus, and joint swelling and tenderness are 
not supported by cognizable evidence demonstrating that the 
claims are plausible or capable of substantiation.

2.  The veteran's atopic dermatitis has been manifested by 
periodic episodes of itching, rash development, and pustules 
involving exposed surfaces of the hands and arms since June 
6, 1996.

CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
hearing loss, tinnitus, and joint swelling and tenderness are 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The schedular criteria for a 10 percent evaluation for 
atopic dermatitis have been met for the period from June 6, 
1996, to the present.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hearing Loss and Tinnitus
And Joint Tenderness and Swelling

The veteran is seeking service connection for hearing loss, 
tinnitus, and joint tenderness and swelling.  The legal 
question to be answered initially is whether the veteran has 
presented evidence of well-grounded claims; that is, claims 
that are plausible.  If he has not presented well-grounded 
claims, his appeal fails with respect to these claims and 
there is no duty to assist him further in their development.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that these claims are not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  In addition, certain 
chronic conditions, including sensorineural hearing loss, may 
be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

For the purposes of applying the law administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

A failure to meet the criteria for a hearing loss at 
separation from service does not necessarily bar service 
connection for hearing loss.  When hearing test results at 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
the veteran may nevertheless establish service connection for 
a current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley 
v. Brown,  5 Vet. App. 155, 163 (1993); see also Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  In such instances, 
however, a grant of service connection is warranted only when 
"all the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d) (1999).

The veteran served on active duty from May 1969 to December 
1971.  A review of his service medical records is negative 
for any indication of exposure to acoustic trauma or 
complaints of any type of hearing loss or tinnitus.  One 
entry reflects that he was treated for a wrist sprain, left 
or right was not specified, in August 1971.  There were no 
follow-on entries in regard to the wrist and no entries 
relating to complaints or treatment for joint aches, 
tenderness or swelling.  A December 1971 separation physical 
examination did not list any joint problems and the veteran 
stated stating that he was in good health.

At the time of the veteran's May 1969 entrance physical 
examination he was afforded an audiogram with the following 
pure tone thresholds, in decibels (converted to ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
N/A
0
LEFT
15
5
0
N/A
5


The veteran was also afforded an audiogram at the time of his 
discharge examination in December 1971 with the following 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
15
LEFT
15
15
15
15
15

The Board notes that both audiograms were contained in the 
SMRs.

The veteran's original claim for service connection was 
received at the RO in June 1996.  As part of his claim the 
veteran submitted a stressor statement, related to his PTSD 
claim.  He indicated that he was exposed to the sound of his 
U. S. artillery fire at his unit when he first arrived.  He 
did not indicate that he suffered sustained exposure to the 
artillery fire.  Moreover, there was no mention of any type 
of injury to any of his joints or complaints of joint 
tenderness or swelling.

The veteran was afforded a VA orthopedic examination in 
September 1996.  He provided complaints of joint pain that 
the examiner said were vague.  The veteran said that the 
problem started after service with no history of injury.  He 
complained of pain in the hips, knees, and wrists.  He said 
that he had been treated for osteoarthritis but that an 
arthritis specialist had told him that he did not have 
arthritis.  Physical examination revealed, in pertinent part, 
X-ray evidence of very minimal degenerative osteoarthritis of 
the knees.  The examiner's assessment was arthralgia, no 
etiology identified, and no significant physical abnormality 
found.  The examiner stated that it was basically a normal 
joint examination.

The claims folder indicates that the veteran was scheduled 
for an audio examination in September 1996 but that the 
examination was canceled.  There is no indication as to why 
the examination was canceled.  

The veteran was also afforded examinations for dermatology 
and PTSD.  He reported that he had a ringing in his ears and 
joint pain.  However, no findings were made by the respective 
examiners pertinent to those complaints.  

The veteran, and his spouse, testified at a hearing at the RO 
in June 1997.  In regard to hearing loss and tinnitus, the 
veteran said that his "hooch" was approximately 50-75 yards 
from 105 millimeter (mm) and 155 mm artillery batteries.  He 
further testified that he was responsible for setting up and 
dismantling claymore mines.  He also said that he had always 
had tinnitus but that he noticed it more about a year or more 
after service.  The veteran said that he did not recall 
having his hearing examined as part of his discharge 
processing.  He acknowledged that he did not have a VA audio 
examination in September 1996 but made no comment as to why 
there was no examination.  He said that he noticed his 
hearing loss within the first year or first year and one-half 
after service.  He did not work around any loud machinery 
during his periods of employment after service.  In regard to 
his joints, the veteran said that the complaints involved his 
hips, knees, and his spine.  He did not recall any specific 
incident in service to cause his pain.  He did remember that 
he sprained his wrist and that he had wrist pain from time to 
time.  He could not specifically recall when he first noticed 
the tenderness and swelling but thought it was within two to 
three years of service.  He acknowledged that he had not 
received any treatment in service for this joints.  The 
veteran and his spouse both thought his first treatment was 
approximately 1987.  They both indicated that they had 
private treatment records available to provide to the RO.

Associated with the claims file are treatment records from 
private physicians.  First, was a letter from Charles R. 
Moore, M. D., dated in May 1992 which advised the veteran 
that the results of his laboratory studies were basically 
normal.  He added that there was nothing in the laboratory 
studies that would determine the nature of the veteran's 
joint problems.  Second, were records from Jerry D. Fraim, M. 
D., for the period from April to May 1987.  The veteran's 
complaints of hip and lower back pain were evaluated and x-
rays of the right hip and lumbar spine were interpreted as 
normal.  Third, additional treatment records from Mark P. 
Caruso, M. D., for the period from December 1994 to September 
1995 which reflected treatment for several complaints, 
including low back and hip pain.  Fourth, treatment records 
for Robert L. Roe, M. D., for the period from December 1988 
to September 1993 which showed treatment for hip and back 
pain along with treatment for sinusitis and ear infections.  
Finally, several letters from Michael J. Pravetz, Ph.D., M. 
D., for the period from September 1995 to June 1997.  Dr. 
Pravetz provided assessments of the veteran's PTSD and 
psychological status.  

The Board notes that none of the additional private records 
made any reference to hearing loss or tinnitus.  Moreover, 
none of the veteran's complaints of back and hip pain were 
related to any incident of service by any of the providers.

The veteran then presented testimony before the undersigned 
Board member at a hearing in Washington, D. C., in August 
1999.  The testimony in regard to his hearing loss, tinnitus, 
and joint problems was essentially the same as at his June 
1997 testimony.  In regard to his hearing loss, the veteran 
did not know why he had not been afforded a VA examination.  
He had not received a hearing examination from any other 
source.  He again stated that he had noticed tinnitus in 
Vietnam and repeated that there were artillery batteries 
located near his hooch.  He noted his joint pain began 
shortly after service.  No doctor had ever told him that his 
joint tenderness and swelling was incurred in service.  
(Transcript p. 21).  

The veteran submitted a large number of computerized medical 
record entries, along with a waiver of AOJ consideration, 
relating to outpatient treatment at the Huntington VAMC from 
August 1996 to July 1999.  The records made no mention of 
hearing loss and tinnitus.  However, the veteran was noted to 
be treated on a number of occasions for complaints of hip and 
back pain.  He was given steroid injections as means of 
treatment.  However, none of the records provides a nexus 
opinion between the veteran's current joint problems and any 
incident of service.

The veteran also submitted statements from a VA staff 
psychiatrist and a readjustment therapist from the Huntington 
Vet Center.  However, the statements pertained to the 
veteran's PTSD and provided no pertinent information in 
regard to the issues under consideration here.  

The veteran contends that service connection should be 
granted for hearing loss and tinnitus.  However, the record 
demonstrates that neither hearing loss nor tinnitus were 
found in service or on separation from service.  While the 
veteran's audiogram at the time of his discharge examination 
did reflect a decrease in values from his entrance 
examination, the results of the audiogram are not sufficient 
to establish entitlement to service connection for a hearing 
loss as defined by VA under the provisions of 38 C.F.R. § 
3.385.  Moreover, while the veteran has submitted private and 
VA treatment records none of this evidence links either a 
hearing loss or tinnitus to his military service.

In light of the foregoing, the only evidence supporting the 
contentions that the appellant suffers from joint tenderness 
and swelling, a hearing loss and tinnitus due to service, are 
the veteran's own lay statements.  While the veteran is 
certainly capable of providing evidence of symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The objective 
medical evidence of record does not demonstrate that the 
veteran meets the objective criteria for establishment of 
service connection for hearing loss, and there is no current 
diagnosis of tinnitus.  Moreover, the objective evidence of 
record reflects the onset of the veteran's joint tenderness 
and swelling after service, and he has submitted no medical 
opinion or other competent evidence to support his claim that 
joint tenderness and swelling are, in anyway, related to his 
period of service.  Therefore, the Board finds that he has 
not met the initial burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claims are well grounded.  38 U.S.C.A. § 5107.  Hence, 
the benefits sought on appeal are denied.  

Although the Board has disposed of the claim of entitlement 
to service connection for joint tenderness and swelling on a 
ground different from that of the RO, that is, whether the 
veteran's claim is well grounded rather than whether he is 
entitled to prevail on the merits, he has not been prejudiced 
by the Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above to 
be sufficient to inform the veteran of the elements necessary 
to complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).

II.  Higher Rating for Atopic Dermatitis

The veteran's claim for a higher evaluation for atopic 
dermatitis of the buttocks and arms is an original claim that 
was placed in appellate status by a Notice of Disagreement 
(NOD) expressing disagreement with an initial rating award.  
As such, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's SMRs reflect treatment for complaints of a rash 
on a number of occasions.  He submitted no treatment records 
covering the period from his discharge in 1971 to the time of 
his VA examination in September 1996.

At the time of the VA examination, the veteran complained of 
skin eruptions three to four times per year on his arms, 
buttocks or back.  The examiner reported a flat, 
erythematous, macular rash from the buttocks and on the 
forearms that looked like an atopic dermatitis.  The examiner 
also stated that the rash was mild in small areas, less than 
a couple of centimeters in size.  There were a couple of 
spots on the buttocks and one spot on the forearm of no real 
great significance, with no evidence of ulceration, skin 
breakdown or secondary infection.  The assessment was atopic 
dermatitis.

The veteran was granted service connection in November 1996 
and assigned a noncompensable rating effective from June 6, 
1996.  The veteran's atopic dermatitis is rated by analogy 
under Diagnostic Code 7806, as analogous to eczema.  
38 C.F.R. § 4.118 (1999).  Under Diagnostic Code 7806, a 
noncompensable rating is assigned where the symptoms are 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  A 10 percent rating is 
applicable where there is exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  Finally, 
a 30 percent rating is warranted where the symptoms involve 
exudation or constant itching, extensive lesions, or marked 
disfigurement.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

The private treatment records associated with the claims 
folder are negative for any treatment of the veteran's 
dermatitis.  He testified at his hearing in June 1997, and 
again in August 1999, that he would get a rash on his wrists, 
buttocks and groin.  His said that his disability was at its 
best at the time of the September 1996 VA examination.  
Flare-ups of his condition would come and go.  His said that 
"attacks" would last from three to six weeks and never 
completely clear up.  At the time of his August 1999 hearing 
he said that his dermatitis had not worsened.  He used 
Nizoral cream after taking a bath.  He said that his 
dermatitis would sometimes flare-up and cause itching and 
ooze.  He also wore long-sleeved shirts to cover the marks on 
his arms.  He had not missed any work, when he was working, 
as a result of his dermatitis.  He received treatment 
approximately one to two times a year for his dermatitis.  He 
said that he was due to be seen for his dermatitis on the day 
of the hearing.  

The VA records submitted by the veteran reflect treatment for 
his dermatitis and ongoing complaints of lesions on his right 
wrist and forearm from August 1996 through March 1998.  

The Board has carefully considered the foregoing provisions, 
as well as all of the evidence of record, including the VA 
examination report, clinical records, and hearing testimony, 
and after resolving reasonable doubt in favor of the veteran, 
the Board finds that a 10 percent evaluation is warranted.  
In this respect, the condition is shown to be occasionally 
manifested on parts of the hands, wrists and forearms, which 
involve exposed areas of skin.  Moreover, the record shows 
that the veteran has sought treatment since 1996 and 
continues to use Nizoral cream on a regular basis.  These 
factors when combined with evidence from the treatment 
records, as well as the veteran's credible description of 
periodic outbreaks involving itching and oozing of the hands 
and arms lead the Board to resolve reasonable doubt in the 
veteran's favor.  Therefore, a 10 percent evaluation is 
assigned.

An evaluation in excess of 10 percent is, however, not 
warranted.  In this regard, the Board notes that the evidence 
does not show that the disorder is manifested by exudation or 
constant itching, extensive lesions, or marked disfigurement, 
as required for a 30 percent evaluation under Diagnostic Code 
7806.  Moreover, an extraschedular rating is not warranted 
because the veteran has not required frequent periods of 
hospitalization for his skin disability, and there is no 
evidence showing that he has suffered any form of employment 
impairment due to his skin disability. Thus, the 
preponderance of the evidence is against finding that the 
veteran's atopic dermatitis is exceptional in nature, or that 
it causes a marked interference with employment as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321 (1999).

ORDER

The claims of entitlement to service connection for hearing 
loss, tinnitus, and joint tenderness and swelling, are 
denied.

A 10 percent evaluation for atopic dermatitis, effective from 
June 6, 1996, is granted subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (1999).  See Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).  The evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy."  If VA determines that the veteran did not 
engage in combat, lay testimony, by itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, there must be credible supporting evidence.  The 
credible supporting evidence is not limited to service 
department records, but can be from any source.  See YR v. 
West, 11 Vet. App. 393, 397 (1998) (citations omitted).

In this case, the veteran had active Army service from May 
1969 to December 1971.  His primary military occupation 
specialty (MOS) was OV-1 airplane repairman.  The veteran had 
active service in Vietnam from July 1970 to November 1971.  
His DA Form 20 reflects that he served in three capacities 
while in Vietnam.  First, as a driver at the Headquarters 
Company of the 165th Aviation Group.  Second, as an OV-1 
airplane repairman at the command aircraft company.  Finally, 
as a crew chief at the command aircraft company.  His DD 214 
also lists the same MOS as airplane repairman.

The veteran has maintained through several written 
statements, as well as through testimony at two hearings that 
he did not serve in his MOS while in Vietnam.  He contends 
that he served briefly as a driver, another short period of 
time as a mailman, and then the remainder of his time as the 
non-commissioned officer in charge (NCOIC) of compound 
security at his unit's installation in Long Thanh, Vietnam.  
He also has stated that he served as an occasional "door 
gunner" on helicopters as the need would arise.  The veteran 
has further contends that one of his main stressors involved 
the shooting death of a Vietnamese individual who opened fire 
on his compound.  In this respect, the appellant asserts that 
he was in a guard tower, forced to return fire and kill the 
attacking Vietnamese national.  He also contends that he was 
part of a body recovery mission when a South Vietnamese 
helicopter pilot accidentally attacked his own troops.  

The veteran has presented a statement from a [redacted]
who maintains that he was the company clerk for the 
appellant's unit and his roommate.  Mr. [redacted] essentially 
corroborated the veteran's stressor of shooting the 
Vietnamese man.  He also corroborated the veteran's claim 
that he did not serve within his MOS in Vietnam during his 
tour of duty.

The veteran has received multiple diagnoses of PTSD both at 
his VA compensation and pension (C&P) examination in 
September 1996 and at the mental health clinic at the 
Huntington VAMC.  He has also received multiple PTSD 
diagnoses from Dr. Pravetz who based his diagnoses on the 
veteran's military experiences.  However the diagnoses has 
never been made based upon verified stressors.  As a result 
of the diagnoses, and statements of the veteran and Mr. 
[redacted], the Board finds that his claim for entitlement to 
service connection is well grounded.  

The Board notes that the RO forwarded a request for 
verification of the veteran's stressors to Environmental 
Support Group (ESG), now known as the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR)), for 
verification of the stressor events.  The Board further 
notes, however, that the veteran's DD 214 and DA Form 20 were 
not forwarded as part of the verification request.

Finally, some of the veteran's personnel records were 
obtained and associated with the claims folder.  This 
included a copy of the award and citation for a second Army 
Commendation Medal that encompassed the majority of the 
veteran's tour of duty in Vietnam.  The citation, however, is 
generic in nature and no specific actions are recognized, or 
service in combat discussed.  The Board further notes that 
the DA Form 20 indicates that the veteran was awarded an Army 
Commendation Medal in December 1970, approximately five 
months after arriving in Vietnam.  The Board believes that 
obtaining the citation for this award may be instrumental in 
establishing the veteran's duties during his period of 
service in Vietnam.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development in this case is warranted.  
Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the 
veteran, through his representative, a 
comprehensive statement containing as 
much detail as possible regarding the 
stressors he alleges he was exposed to in 
service.  The veteran should again be 
asked to provide specific details of the 
claimed stressful events during service, 
such as the dates, locations, detailed 
descriptions of events, units involved, 
and identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment, or any other 
identifying details.  The veteran should 
specifically try to provide as much 
detail as possible regarding the 
helicopter incident.  The veteran must be 
advised that the USASCRUR has indicated 
that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted.  

2.  The RO should also attempt to obtain 
a copy of the veteran's citation for his  
first Army Commendation Medal.  The 
appellant's DA Form 20 indicates the 
award was made in December 1970 under 
General Order Number 12086.  

3.  After completing the above, the RO 
should forward copies of the veteran's 
stressor statement, and award citation if 
obtained, together with the portions of 
his service record which are contained in 
the claims file, and the correct unit 
designation and spelling of the unit's 
location to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150, 
in an attempt to verify the claimed 
stressors.  The USASCRUR should be 
requested to provide copies of all 
pertinent Operational Reports-Lessons  
Learned (OR-LL) for the veteran's period 
of service in Vietnam from July 1970 to 
November 1971.  While reports outside 
that range maybe of some help, it is 
imperative that the specific timeframe be 
addressed and either the reports for that 
time be provided or a comment that they 
are unavailable be obtained.

4.  Following the receipt of the 
USASCRUR's report, and the completion of 
any additional development deemed 
necessary by the RO, the veteran's file 
should be reviewed and a summary 
prepared, including all associated 
documents, and then make a specific 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f), with 
respect to whether the veteran was 
exposed to a stressor, or stressors, in 
service, and, if so, the nature of the 
specific stressor or stressors 
established by the record.  This report 
is then to be added to the claims folder.

5.  If, and only if , a stressor is 
verified should the veteran be afforded a 
VA psychiatric examination to determine 
the diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
Regarding the claim for PTSD, the RO must 
provide the examiner the summary of any 
verified stressor, and the examiner must 
be instructed that only these events may 
be considered for the purpose of 
determining whether exposure to an 
inservice stressor has resulted in the 
current psychiatric symptoms.  

Following the examination the examiner 
must determine whether the diagnostic 
criteria to support a diagnosis of PTSD, 
under the fourth edition of the 
DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM-IV), have been 
satisfied.  If a diagnosis of PTSD is 
appropriate, the examiner must comment 
upon the link between the current 
symptomatology and one or more of the 
verified inservice stressors by the RO.  
The report of examination should include 
the complete rationale for all opinions 
expressed.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1999), 
the claims file, must be made available 
to the examiner for review.

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.

7.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for PTSD.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish him and 
his representative a supplemental 
statement of the case and provide an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals






